Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 3-11, and 13-16 are allowable. The restriction requirement between an electrolyte composition, use of a compound as an additive, and an electrochemical cell , as set forth in the Office action mailed on 04/12/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 04/12/2019 is partially withdrawn.  Claims 13-15, directed to an electrochemical cell are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. As such, Claims 13-15 are rejoined. However, claim 12, directed to a use of a compound as an additive in an electrolyte composition withdrawn from consideration because it does not  require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claim 12 directed to an invention non-elected without traverse.  Accordingly, Claim 12 has been cancelled.

Reasons for Allowance
Claims 1, 3-11, and 13-16 are allowed. Claim 2 is canceled. Claim 12 is canceled. Claims 13-15 are hereby rejoined. 
The following is an examiner’s statement of reasons for allowance: The claim is drawn to an electrolyte composition containing at least one compound of formula (I)
 
    PNG
    media_image1.png
    145
    152
    media_image1.png
    Greyscale

wherein at least one of R1, R2, and R3 is NR’R’’; R’ and R’’ are selected independently from H and C1 to C6 alkyl. 
The closest prior art is Shigeru, WO 2010053162, of record.
Shigeru discloses an additive for an electrolyte (Shigeru [0005]) according to compound 35 as shown below, 

    PNG
    media_image2.png
    81
    138
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    146
    163
    media_image3.png
    Greyscale

Prior Art - Shigeru Compound (35)
Claimed Formula (I)

Compared to generic claimed formula (I), containing the isoxazole wherein R1 is CN, R2 is H, and R3 is a C5 (hetero)aryl group, Shigeru discloses that these suitable electrolyte additives improve the storage characteristics in a high temperature environment. However, Shigeru does not disclose wherein at least one of R1, R2, and R3 is NR’R’’; R’ and R’’ are selected independently from H and C1 to C6 alkyl and does not reasonably provide motivation for modifying the compound disclosed such that it includes a NR’R’’ group as claimed. Additionally, the heterocycle in the R3 group of Shigeru is not substituted because the pyridyl group is required by all the compounds of Shigeru as noted by applicant on pg. 6 of remarks filed 03/04/2021.
Therefore, the closest prior art fails to disclose, teach, suggest, or render obvious an electrolyte composition comprising a compound of formula (I) wherein at least one of R1, R2, and R3 is NR’R’’; R’ and R’’ are selected independently from H and C1 to C6 alkyl, when taken with all of the other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KIRSTEN B TYSL/Examiner, Art Unit 1722           

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722